Order entered May 21, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00927-CV

                          JASON MICHAEL SPENCER, Appellant

                                                V.

DEXTRAL CAPITAL, LP, A DELAWARE LIMITED PARTNERSHIP AND DEXTRAL
 CAPITAL MANAGEMENT FUND, LP, A DELAWARE LIMITED PARTNERSHIP,
                             Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-15530

                                            ORDER
       By order entered April 18, 2014, we abated the appeal to allow the trial court an

opportunity to conduct a hearing to determine the status of the reporter’s record. Although it does

not appear a hearing has been held, the reporter’s record has been filed. Accordingly, we

REINSTATE this appeal and VACATE our April 18th order. As the appellate record is now

complete, we ORDER appellants to file their brief no later than June 23, 2014.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE